Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021, has been entered.
 				Election/Restrictions
 Applicant's election with traverse of the species of Figs. 14-20, readable by claims 1-3, 5-8, 11, 13, 14, 16, 17, and 21, in the reply filed on July 7, 2020, is acknowledged. Note that applicant cancelled claims 4, 12, and 18-20, filed July 6, 2021. 
Claims 9, 10, 15, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22, 2018. 
			Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 7, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. transfer support (US 2014/0044516) (see PTO-892) in view of Yoshimura (4,997,212) (see PTO-892). 
RE claim 1, Sanchez et al. (US 2014/0044516) discloses a transfer support (See Figs. 1-7) comprising  a first surface (5 of Fig. 3) (See Exhibit A), a second surface (see Fig. 3) opposite to the first surface, a recess (7) located on the second surface, a plurality of platforms (12) protruded from the first surface (5), a plurality of supporting pillars (4, 4) distributed in the recess and a plurality of through holes (10), wherein the platforms comprise carry surfaces adapted to contact the elements, the through holes (10, 13) extend from the carry surfaces of the platforms to the recess.      
[AltContent: textbox (Pillars (4, 4))]Exhibit A
[AltContent: textbox (Platform (12))][AltContent: arrow][AltContent: textbox (Contact surfaces)][AltContent: arrow][AltContent: textbox (Through hole (10, 13))][AltContent: textbox (The first surface)][AltContent: textbox (Recesses (7, 7))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                       
    PNG
    media_image1.png
    341
    416
    media_image1.png
    Greyscale

Fig. 1 of Sanchez et al. transfer support (US 2014/0044516) also provides a base (5) or a bottom having a plurality of cavities (2, 2) or patterns and a plurality of holes (10, 10) or patterns disposed on the carry surfaces (See Exhibit B) and a receiving plate (1). 
                              Exhibit B
          
    PNG
    media_image2.png
    248
    354
    media_image2.png
    Greyscale

Sanchez et al. transfer support (US 2014/0044516) does not specifically show a protective pattern having a protruding limitation portion to be disposed on the carry surfaces, wherein the protective patterns are not connected with each other, and a hardness of the protective patterns is greater than a hardness of the elements. However, Yoshimura (4,997,212) teaches a vacuum suction device having a nozzle with a protective pattern (3) having a protruding limitation portion to be disposed on the carry surfaces wherein the protective pattern is being made of an iron (Col. 3, lines 38-61) which has a hardness of the protective patterns is greater than a hardness of the element. Thus, it would have been obvious to those skilled in the vacuum suction gripping technology to provide a protective pattern (3) on the platform (12) of Sanchez et al. transfer support (US 2014/0044516) as taught by Yoshimura (4,997,212) to protect the contact surface from being damaged. Note that the protective pattern is being made of an iron and it would have been obvious to those skilled in the vacuum suction gripping technology or a mechanical engineer to provide an iron (Col. 3, lines 38-61) or other coating layer or ceramic layer (see Col. 4, lines 29-42) which possesses a hardness to be greater than the grasped element or object on the gripping surfaces of Sanchez et al. transfer support (US 2014/0044516) to prevent from damaging. 

RE claim 3, Sanchez et al. transfer support (US 2014/0044516), as best understood, does not specifically show a hardness of at least one portion of the platforms is greater than a hardness of the elements. However, Yoshimura (4,997,212) teaches that the protective pattern is being made of an iron (Col. 3, lines 38-61) or other coating layer or ceramic layer (see Col. 4, lines 29-42) which possesses a high hardness and heat resistance material. Thus, it would have been obvious to those skilled in the vacuum suction gripping technology or a mechanical engineer to provide a high hardness material such as an iron or other coating layer or ceramic layer to be greater than the grasped object or element to provide on the gripping surfaces of Sanchez et al. transfer support (US 2014/0044516) to prevent from damaging. 
RE claim 5, Fig. 2 of Yoshimura (4,997,212) teaches the protective patterns (18, 21) at least partially cover the carry surfaces omitting the entrance through hole (16). 
RE claims 11, 13, 14, 17, 19, and 20, Fig. 5 of Yoshimura (4,997,212) teaches a nozzle tip (3) being covered by an iron plating protruding layer (25) and further by a chrome plating protruding layer or ceramic layer (23) which are heat resistant coating layer (see Col. 4, lines 29-42) where the nozzle tip (3) could be considered as the protective patterns and one of the layers (23 or 25) could be considered as a protruding limitation. Fig. 5 of Yoshimura (4,997,212) teaches a tapered surface (RE claim 14). 
RE claim 7, Figs. 1-3 of Sanchez et al. transfer support (US 2014/0044516) show that the platforms are distributed corresponding to the recess. 
RE claim 16, Figs. 1-3 of Sanchez et al. transfer support (US 2014/0044516) show members (9, 10, and 14) (see Fig. 2) where at least two of the members could be 
RE claim 17, Fig. 5 of Sanchez et al. transfer support (US 2014/0044516) show at least one anti-bending layer (25 or 23) disposed on the second surface, located near the rear end of the nozzle body (2) or the front end of the protective pipe (42). 
Yoshimura (4,997,212), as presented above, also discloses an iron plating protruding layer (25) and further by a chrome plating protruding layer or ceramic layer (23) which are heat resistant coating layer (see Col. 4, lines 29-42) where one of the layers could be considered as anti-bending lay to be disposed on the first surface or the second surface.
  		 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. transfer support (US 2014/0044516) (see PTO-892) in view of Isogai et al. (7,278,204) (see PTO-892).  
Sanchez et al. transfer support (US 2014/0044516), as presented above, does not specifically show the through holes are columnar through holes, or the through holes are cone-shaped through holes, an aperture of the through holes increases in a direction from the carry surfaces to the recess. However, Fig. 5 of Isogai et al. (7,278,204) teaches the through hole (130) is being a columnar through hole and having a tapered shape. Thus, it would have been obvious to those skilled in the vacuum suction gripping technology to provide a tapered hole on the Sanchez et al. transfer support (US 2014/0044516) as taught by Isogai et al. (7,278,204) to provide the desired air flow to firmly grasp objects to a user. 

s 1-3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. transfer support (US 2014/0044516) (see PTO-892) in view of Patel et al. (US 2008/0138631) (See PTO-892). 
RE claim 1, Sanchez et al. (US 2014/0044516) discloses a transfer support (See Figs. 1-7) comprising  a first surface (5 of Fig. 3) (See Exhibit A), a second surface (see Fig. 3) opposite to the first surface, a recess (7) located on the second surface, a plurality of platforms (12) protruded from the first surface (5), a plurality of supporting pillars (4, 4) distributed in the recess and a plurality of through holes (10), wherein the platforms comprise carry surfaces adapted to contact the elements, the through holes (10, 13) extend from the carry surfaces of the platforms to the recess.      
[AltContent: textbox (Pillars (4, 4))]Exhibit A
[AltContent: textbox (Platform (12))][AltContent: arrow][AltContent: textbox (Contact surfaces)][AltContent: arrow][AltContent: textbox (Through hole (10, 13))][AltContent: textbox (The first surface)][AltContent: textbox (Recesses (7, 7))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                       
    PNG
    media_image1.png
    341
    416
    media_image1.png
    Greyscale

Fig. 1 of Sanchez et al. transfer support (US 2014/0044516) also provides a base (5) or a bottom having a plurality of cavities (2, 2) or patterns and a plurality of holes (10, 10) or patterns disposed on the carry surfaces (See Exhibit B) and a receiving plate (1). 

                              Exhibit B
          
    PNG
    media_image2.png
    248
    354
    media_image2.png
    Greyscale

Sanchez et al. transfer support (US 2014/0044516) does not specifically show a protective pattern having a protruding limitation portion to be disposed on the carry surfaces, wherein the protective patterns are not connected with each other, and a hardness of the protective patterns is greater than a hardness of the elements. 
However, Patel et al. (US 2008/0138631) discloses a protective coating having at least five layers of one or more material compositions, but prefers at least one layer  (see paragraphs [0027], [0029], 0015], and [0016-18]) having a hardness greater than a Knoop hardness of about 1000 or greater than about 2000 or a Moh hardness greater than about 7 (See paragraph [0018]) to reduce mechanical wear of component in an integrated circuits (See paragraph [0001]). 
Thus, it would have been obvious to those skilled in the vacuum suction gripping technology to provide a protective layer or coating on the platform (12) of Sanchez et al. transfer support (US 2014/0044516) as taught by Patel et al. (US 2008/0138631) not only to protect the contact surface from being damaged but also reduce wear of the contact surfaces to a user. 

RE claim 3, Sanchez et al. transfer support (US 2014/0044516), as best understood, does not specifically show a hardness of at least one portion of the platforms is greater than a hardness of the elements. However, Yoshimura (4,997,212) teaches that the protective pattern is being made of an iron (Col. 3, lines 38-61) or other coating layer or ceramic layer (see Col. 4, lines 29-42) which possesses a high hardness and heat resistance material. Thus, it would have been obvious to those skilled in the vacuum suction gripping technology or a mechanical engineer to provide a high hardness material such as an iron or other coating layer or ceramic layer to be greater than the grasped object or element to provide on the gripping surfaces of Sanchez et al. transfer support (US 2014/0044516) to prevent from damaging. 
RE claim 7, Figs. 1-3 of Sanchez et al. transfer support (US 2014/0044516) show that the platforms are distributed corresponding to the recess.
RE claim 17, Fig. 5 of Sanchez et al. transfer support (US 2014/0044516) show at least one anti-bending layer (25 or 23) disposed on the second surface, located near the rear end of the nozzle body (2) or the front end of the protective pipe (42). 
Patel et al. (US 2008/0138631), as presented above, also discloses the protective coating having multiple layers of different materials such as thin, and may be formed from materials including silicon carbide, diamond, which are anti-bending material to be disposed on the first surface or the second surface.
[0017] According to another aspect of the invention, the protective coating may comprise multiple layers of different materials. The protective coating is preferably thin, and may be formed from materials including silicon carbide, diamond, diamond-like carbon, boron nitride, boron carbide, tungsten carbide, aluminum oxide, sapphire, titanium nitride, titanium carbonitride, titanium aluminum nitride and titanium carbide. 
 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. transfer support (US 2014/0044516) (see PTO-892) in view of Isogai et al. (7,278,204) (see PTO-892).  
Sanchez et al. transfer support (US 2014/0044516), as presented above, does not specifically show the through holes are columnar through holes, or the through holes are cone-shaped through holes, an aperture of the through holes increases in a direction from the carry surfaces to the recess. However, Fig. 5 of Isogai et al. (7,278,204) teaches the through hole (130) is being a columnar through hole and having a tapered shape. Thus, it would have been obvious to those skilled in the vacuum suction gripping technology to provide a tapered hole on the Sanchez et al. transfer support (US 2014/0044516) as taught by Isogai et al. (7,278,204) to provide the desired air flow to firmly grasp objects to a user. 
Allowable Subject Matter
Claims 6 and 21 are allowed.
Response to Arguments
With respect to the amended claims 6 and 21, applicant’s provided amendment, filed July 6, 2021, have been fully considered and are persuasive.  The rejections of claims 6 and 21 under 35 USC 112 second paragraph and under 103 rejection has been withdrawn. Therefore, Claims 6 and 21 are now allowed.
However, applicant's arguments filed July 6, 2021, have been fully considered but they are not persuasive. 
Applicant argues that “Applicant disagrees with the Examiner's assertion that "it would have been obvious to those skilled in the vacuum suction gripping technology or a mechanical o provide an iron (Col. 3, lines 38-61 [of Yoshimura]) or other coating layer or ceramic layer (see Col. 4, lines 27-42 [of Yoshimura]) which possesses a hardness to be greater than the grasped element or object on the gripping surfaces of Sanchez et al. transfer support (US 2014/0044516) to prevent from damaging."  In the field of vacuum suction gripping technology, a hardness of the iron provided on the nozzle tip is typically smaller than a hardness of the grasped element or object on the gripping surfaces so as to avoid damaging the grasped element or object on the gripping surfaces. The use of an iron plating layer (25), a chrome plating layer or a heat resistant ceramic coat film layer as taught by Yoshimura is to prevent the grasped element or object on the gripping surfaces from being damaged during the soldering process. 
Similarly, in conventional transfer-bonding technique of light emitting diode, transfer supports are typically designed to have a hardness on the contact surfaces thereof to be smaller than a hardness of the elements to be transferred so that the elements may be protected. However, according to at least paragraph [0056] of the as-filed disclosure of the application, the limitation "a hardness of the protective patterns is greater than a hardness of the elements" as claimed in the pending independent claim I is to prevent the platforms from being damaged due to contact and pressure in the process during which the transfer support attracts the elements.” (See page 11). 
The Examiner disagrees with the applicant’s argument. 
Claim 1
Claim 1 recites “A transfer support, adapted to contact a plurality of elements, the transfer support comprises a first surface, a second surface opposite to the first surface, a recess located on the second surface, a plurality of platforms protruded from the first surface, a plurality of supporting pillars distributed in the recess and a plurality of through holes, wherein the platforms comprise carry surfaces adapted to contact the elements, the through holes extend from the carry surfaces of the platforms to the recess, wherein the transfer support further comprises a plurality of protective patterns, respectively disposed on the carry surfaces,  wherein the protective patterns are not connected with each other, and a hardness of the protective patterns is greater than a hardness of the elements.”
Sanchez et al. (US 2014/0044516)
Sanchez et al. (US 2014/0044516) discloses a transfer support (See Figs. 1-7) comprising  a first surface (5 of Fig. 3) (See Exhibit A), a second surface (see Fig. 3) opposite to the first surface, a recess (7) located on the second surface, a plurality of platforms (12) protruded from the first surface (5), a plurality of supporting pillars (4, 4) distributed in the recess and a plurality of through holes (10), wherein the platforms 
[AltContent: textbox (Pillars (4, 4))]Exhibit A
[AltContent: textbox (Platform (12))][AltContent: arrow][AltContent: textbox (Contact surfaces)][AltContent: arrow][AltContent: textbox (Through hole (10, 13))][AltContent: textbox (The first surface)][AltContent: textbox (Recesses (7, 7))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                       
    PNG
    media_image1.png
    341
    416
    media_image1.png
    Greyscale

Fig. 1 of Sanchez et al. transfer support (US 2014/0044516) also provides a base (5) or a bottom having a plurality of cavities (2, 2) or patterns and a plurality of holes (10, 10) or patterns disposed on the carry surfaces (See Exhibit B) and a receiving plate (1). 



                              Exhibit B
          
    PNG
    media_image2.png
    248
    354
    media_image2.png
    Greyscale


Obviousness 
To those skilled in the vacuum suction gripping technology and mechanical engineer would provide a protective layer on the platform (12) of Sanchez et al. transfer support (US 2014/0044516) as taught by Yoshimura (4,997,212) to protect the contact surface from being damaged. 


Note that the protective pattern is being made of an iron and it would have been obvious to those skilled in the vacuum suction gripping technology or a mechanical engineer to provide an iron (Col. 3, lines 38-61) or other coating layer or ceramic layer (see Col. 4, lines 29-42) which possesses a hardness to be greater than the grasped element or object on the gripping surfaces of Sanchez et al. transfer support (US 2014/0044516) to prevent from damaging. 
Applicant discloses a hardness of a material provided on the at least 
[0056] FIG. 14 is a cross-sectional view illustrating a transfer support according to an embodiment of the disclosure. Referring to FIG. 14, a transfer support 200 in the embodiment is similar to the transfer support 200 in FIG. 5 except that the hardness of at least one portion of the platform 210 of the transfer support 200 in the embodiment in contact with the element 25 (e.g., see FIG. 5) is greater than the hardness of an element to be attracted. The hardness may be classified according to Mohs scale of mineral hardness, Vickers hardness, Rockwell hardness or Brinell hardness depending on the material, which should not be construed as a limitation to the disclosure. Specifically, in the embodiment, the at least one portion of the transfer support 200 in contact with the element to be attracted is formed of a material having greater hardness than the element to be attracted, such as silicon nitride (SiN.sub.x), silicon oxide (SiO.sub.x), titanium dioxide (TiO.sub.2), gold (Au), titanium (Ti), tungsten (W), diamond like carbon (DLC), diamond, aluminum oxide (Al.sub.2O.sub.3) or other material having greater hardness than the element to be attracted. 

The applicant’s transport support attract a plurality of elements (paragraph [0008]) where the elements being identified as “light emitting diode chip” (see [paragraph [0003]). However, applicant does not specifically disclose “the material hardness of diode chip” in Rockwell numbers or “the Rockwell hardness of other grasped objects or elements.” Applicant affirms that “a hardness of the protective patterns or one portion of the platform 210 is greater than a hardness of the elements.” 
Yoshimura (4,997,212)
Yoshimura (4,997,212) teaches a vacuum suction device (see Fig. 5) having a heating core (42), a nozzle body (2) having a front end (6) where a nozzle tip (3) being made of an iron is provided on the front end (see Col. 3, lines 38-46), an iron plating layer (25) is applied and formed on the entire circumference from the front end face (18) of the nozzle tip (3) (see Col. 6, lines 1-8), and another protective layer (23), a chrome plating layer or a heat resistant ceramic coat film layer (See Col. 4, lines 29-43) to protect the tip of the nozzle from damaging at high temperature environments to 232 degree C (see Col. 6, lines 35-42 and graph of Figs. 6A-7B). It is pointed out that Yoshimura’s suction 
Therefore, claims 1-3, 5, 7, 8, 11, 13, 14, 16, and 17 remains rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2011/0070410) shows a heat resistant layer having an anti-bending strength (See paragraph [0009]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652